Order                                                         Michigan Supreme Court
                                                                    Lansing, Michigan

  September 12, 2019                                               Bridget M. McCormack,
                                                                                 Chief Justice

                                                                        David F. Viviano,
                                                                        Chief Justice Pro Tem

  158305-6(115)(120)(121)(122)(123)(125)(129)                         Stephen J. Markman
                                                                           Brian K. Zahra
  158307-8                                                           Richard H. Bernstein
                                                                     Elizabeth T. Clement
                                                                     Megan K. Cavanagh,
                                                                                      Justices
  In re RELIABILITY PLANS OF ELECTRIC
  UTILITIES FOR 2017-2021.
  ______________________________________

  ASSOCIATION OF BUSINESSES
  ADVOCATING TARIFF EQUITY,
           Appellee,
                                                SC: 158305
  v                                             COA: 340600
                                                MPSC: 00-018197
  CONSUMERS ENERGY COMPANY,
          Appellant,
  and

  MICHIGAN PUBLIC SERVICE
  COMMISSION, ENERGY MICHIGAN, INC.,
  and MICHIGAN ELECTRIC AND GAS
  ASSOCIATION,
             Appellees.
  ______________________________________

  ENERGY MICHIGAN, INC.,
           Appellee,
                                                SC: 158306
  v                                             COA: 340607
                                                MPSC: 00-018197
  CONSUMERS ENERGY COMPANY,
          Appellant,
  and

  MICHIGAN PUBLIC SERVICE
  COMMISSION and MICHIGAN ELECTRIC
  AND GAS ASSOCIATION,
             Appellees.
  ______________________________________
                                                                                          2

ASSOCIATION OF BUSINESSES
ADVOCATING TARIFF EQUITY,
         Appellee,
                                                        SC: 158307
v                                                       COA: 340600
                                                        MPSC: 00-018197
MICHIGAN PUBLIC SERVICE
COMMISSION,
         Appellant,
and

CONSUMERS ENERGY COMPANY,
ENERGY MICHIGAN, INC., and
MICHIGAN ELECTRIC AND GAS
ASSOCIATION,
           Appellees.
______________________________________

ENERGY MICHIGAN, INC.,
         Appellee,
                                                        SC: 158308
v                                                       COA: 340607
                                                        MPSC: 00-018197
MICHIGAN PUBLIC SERVICE
COMMISSION,
         Appellant,
and

CONSUMERS ENERGY COMPANY and
MICHIGAN ELECTRIC AND GAS
ASSOCIATION,
           Appellees.
______________________________________/

        On order of the Chief Justice, the separate motions to file briefs amicus curiae are
GRANTED, and the amicus briefs submitted by the following entities are accepted for
filing:
        1) Charles River Laboratories, brief submitted on September 5, 2019.
        2) Electricity Consumers Resource Council, brief submitted on September 6,
           2019.
        3) Foundry Association of Michigan, brief submitted on September 6, 2019.
                                                                                                        3

4) Michigan Schools Energy Cooperative, brief submitted on September 6, 2019.
5) Michigan Chemistry Council and Grand Rapids Area Chamber of Commerce,
   brief submitted on September 6, 2019.
6) United States Steel Corporation, brief submitted on September 9, 2019.
7) Midcontinent Independent System Operator, Inc., brief submitted on September 10,
   2019.




                  I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
            foregoing is a true and complete copy of the order entered at the direction of the Court.
                       September 12, 2019

                                                                      Clerk